Citation Nr: 1003641	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity and bilateral lower 
extremities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In July 2008 the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have a seizure disorder. 

2.  Peripheral neuropathy of the right upper extremity and 
bilateral lower extremities was first manifested more than a 
decade after service and is not etiologically related to any 
injury, illness or disease incurred during active duty.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy of the right upper extremity and 
bilateral lower extremities was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including epilepsies, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Seizure Disorder

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for a seizure disorder, the 
Board finds that the evidence of record is against a finding 
that there is a current disease or disability. 

Service treatment records establish that the Veteran was 
treated on numerous occasions for complaints of headaches and 
migraines, but the records are negative for findings of 
seizures.  The separation examination in August 1968 
indicated no neurological abnormalities.  

Weighing in favor of the Veteran's claim are diagnoses of a 
seizure disorder from a private neurologist and several VA 
examiners.  In October 2002, during an examination with a 
private neurologist, the Veteran reported experiencing 
periods of confusion and disorientation, as well as an 
episode of loss of consciousness.  An EEG showed mildly 
abnormal tracing and was described as suggestive of a seizure 
disorder.  As a result, complex partial seizures and simple 
partial seizures with secondary generalization were 
diagnosed. 

Similarly, complex partial epilepsy was diagnosed at a 
January 2007 VA examination based on the Veteran's history of 
symptoms and the results of the October 2002 EEG. 

The Veteran was also diagnosed with a seizure disorder by a 
VA examiner in April 2003, however, this diagnosis appears to 
be based solely on the Veteran's reported history.  There is 
no indication of seizures upon physical examination, and no 
evidence that the VA examiner performed an EEG or reviewed 
the October 2002 EEG.  The Board therefore finds that the 
examination report of the April 2003 VA examiner is not very 
probative.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(a medical opinion that is based on the appellant's 
recitation of service history, and not his documented 
history, is not probative).

Upon VA examination in August 2007, the Veteran was also 
diagnosed with probable partial complex seizures.  The VA 
examiner further noted that the Veteran's condition was 
complicated by her many symptoms of anxiety and bipolar 
disease and that it was possible the Veteran interpreted the 
manifestations of her mental disorders as seizures.  The 
Board finds that this opinion is speculative in nature and a 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of the claimed disorder or any such relationship).

The probative medical evidence in favor of the Veteran's 
claim is therefore limited to the opinions of the Veteran's 
private neurologist and the January 2007 VA examiner.  In 
contrast, weighing against the claim are the most recent 
opinions of VA neurologists who examined the Veteran in 
October 2007 and December 2008, results of objective medical 
tests conducted in October 2007 and April 2009, and records 
of treatment from the neurology clinic at the Mountain Home 
VA Medical Center (VAMC).  

During an October 2007 VA neurological examination, the 
examining neurologist concluded that the EEG report used by 
the Veteran's private neurologist to diagnose a seizure 
disorder lacked sufficient detail for such a diagnosis.  In 
addition, the VA neurologist noted that the January 2007 VA 
examiner relied on a definition of a seizure that was highly 
non-specific and unusual.  The October 2007 VA examiner 
concluded that the Veteran should be referred to an epilepsy 
monitoring unit to determine if a seizure condition actually 
existed. 

The Veteran was provided another VA neurological examination 
in December 2008.  The examiner found that an October 2007 
EEG was normal aside from excessive beta activity that was 
most likely related to underlying medication.  The examiner 
noted that the Veteran's symptoms could be due to a possible 
complex partial seizure or her underlying psychiatric 
problems.  In a May 2009 addendum report, the VA examiner 
noted that an April 2009 video EEG study confirmed the 
Veteran did not have epilepsy.  Her reported symptoms such as 
episodes of lost awareness and time were attributed to 
migraines.

Following the results of the April 2009 video EEG, the 
Veteran was referred to the VAMC's neurology clinic to begin 
treatment for migraines in June and July 2009.  Her VA 
neurologists acknowledged that a diagnosis of seizure 
disorder had been ruled out by the video EEG.

While the record contains probative evidence of a seizure 
disorder, namely the medical opinions of the Veteran's 
private neurologist and the January 2007 VA examiner, the 
most recent medical evidence establishes that the Veteran 
does not have a seizure disorder and that her symptoms are 
instead caused by migraine headaches (for which she is 
already receiving VA disability compensation).  The October 
2002 EEG relied on by the private neurologist and January 
2007 VA examiner was described by the October 2007 VA 
neurologist as lacking sufficient detail, and a more recent 
EEG in October 2007 did not indicate seizures.  In addition, 
the Veteran was provided a video EEG in April 2009 that 
confirmed that she did not have epilepsy as noted by her 
neurologists at the VAMC.  

The Board therefore finds that the examination reports of the 
October 2007 and December 2008 VA neurologists, the objective 
medical tests performed in October 2007 and April 2009, and 
the findings of the Veteran's VA neurologists in June and 
July 2009 establish that she does not have a current seizure 
disorder.  The Board has considered the statements of the 
Veteran attributing her symptoms to a seizure disorder, and 
while she is competent to testify as to observable symptoms, 
her opinion as to the cause of such symptoms simply cannot be 
accepted as competent evidence.  See Jandreau v. Nicholson, 
492 F.3d at 1376-1377; Buchanan v. Nicholson, 451 F.3d at 
1336. 

The weight of the competent evidence of record is therefore 
against a finding of a seizure disorder.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.

Peripheral Neuropathy

The Veteran contends that service connection is warranted for 
peripheral neuropathy of the right upper extremity and 
bilateral lower extremities as it was incurred during active 
duty service following an injury to her right ankle.  

Service treatment records document that the Veteran sprained 
her right ankle in July 1982 and complained of burning pain 
running up her leg.  A diagnosis of neuropathy of the 
peroneal nerve with a sprain of the peroneal tendon was 
rendered.    There were no other complaints or findings of 
neuropathy during service, and the Veteran's upper and lower 
extremities were normal at the April 1986 separation 
examination.  

The Veteran was diagnosed with peripheral polyneuropathy by 
her private neurologist in October 2002 based on results of 
an October 2002 nerve conduction test.  As the record shows a 
current diagnosis of peripheral neuropathy and service 
records document a diagnosis of neuropathy during service, 
the Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

With respect to the third element of service connection, a 
causal nexus between the current disability and in-service 
injury, the Veteran has not reported a clear continuity of 
symptomatology since service.  The history she has provided 
is to the effect that she began to experience symptoms of 
neuropathy in the right leg during boot camp, and that the 
disability subsequently worsened to encompass both lower 
extremities and the right upper extremity.  However, the 
Veteran has not reported experiencing any symptoms of 
neuropathy after service until 1997, more than ten years 
after her discharge from active duty.  While the Veteran 
complained of some numbness in her hands in March 1988, these 
symptoms were associated with tenosynovitis of the hands 
incurred during a fall at work.  

Although the Veteran has not reported a continuity of 
symptoms, the record does contain some medical evidence in 
support of her claim.  Weighing in favor of the claim is the 
medical opinion of a private neurologist, who provided 
letters on the Veteran's behalf in February 2006, July 2007, 
and December 2007, and the opinions of January and August 
2007 VA examiners.  

In a February 2006 letter to VA, the Veteran's private 
neurologist concluded that the Veteran's peripheral 
neuropathy was present during service based on his review of 
her service treatment records.  The private neurologist 
provided no other basis for his opinion, and did not 
reference the specific service records relied on when forming 
his opinion.  Thus, the probative value of this opinion is 
reduced given the lack of supporting rationale.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).

In addition, while the January and August 2007 VA examiners 
provided opinions linking the Veteran's peripheral neuropathy 
to service, both examiners provided only general reasoning 
for their conclusions.  The January 2007 VA examiner found 
that the Veteran's peripheral neuropathy of the right leg was 
related to service due to the presence of a "temporal 
relationship," but did not address the absence of symptoms 
for more than 10 years following the Veteran's separation 
from service.  The August 2007 VA examiner concluded that the 
disability "seemed" to have its onset during service, but a 
medical opinion phrased in such general and speculative terms 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

In contrast, a VA neurologist who reviewed the claims folder, 
including service records, in October 2007 provided a 
specific and complete rationale for his conclusion that the 
Veteran did not develop peripheral neuropathy during active 
duty service.  The VA neurologist noted that service medical 
records did not document the presence of the claimed 
peripheral neuropathy, and upon private neurological 
examination in 1997 and 1998 the Veteran was found to have no 
physical findings of significant peripheral neuropathy.  The 
VA neurologist also noted that the October 2002 nerve 
conduction studies used by the Veteran's neurologist as the 
basis for his diagnosis were not consistent with peripheral 
polyneuropathy.  

The Board therefore finds that the fully articulated medical 
opinion of the October 2007 VA neurologist outweighs the 
other medical opinions in support of the claim.  Furthermore, 
as noted above, there is no record of the Veteran's 
peripheral neuropathy in the years that passed between 
service and when she first sought treatment for neurological 
symptoms in February 1997.  The lack of absence of any 
clinical evidence of neuropathy for years after service 
weighs against a finding that the Veteran's peripheral 
neuropathy was present in the period between her discharge 
from service and her first post-service complaints.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has also considered the statements of the Veteran 
linking her peripheral neuropathy to service, but as a lay 
person, she is not competent to provide an opinion concerning 
medical causation.  See Espiritu, 2 Vet. App. at 494.  The 
Board acknowledges that the Veteran is competent to testify 
as to observable symptoms, such as numbness and pain in her 
extremities, but finds that her opinion as to the cause of 
the disability simply cannot be accepted as competent 
evidence.  See Jandreau v. Nicholson, 492 F.3d at 1376-1377; 
Buchanan v. Nicholson, 451 F.3d at 1336. 

In sum, the medical evidence of record shows that the first 
evidence of chronic peripheral neuropathy dates from more 
than 10 years after the Veteran's separation from active duty 
service.  In addition, the weight of the competent medical 
evidence is against a finding that the Veteran's claimed 
disability is related to active duty service.  The Board 
therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duties to notify and to 
assist a veteran in the development of a claim.  VA 
regulations implementing the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2008.  
The Veteran also received notice regarding the disability-
rating and effective-date elements of the claims in the 
September 2008 correspondence.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the October 2009 supplemental statement of the case. 
 Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations, including neurological 
examinations, in response to her claims.  For these reasons, 
the Board finds that VA has complied with the VCAA notice and 
assistance requirements.  


ORDER

Entitlement to service connection for a seizure disorder is 
denied. 

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity and bilateral lower extremities 
is denied.


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


